In an action to recover damages for personal injuries the appeal is from an order dated November 21, 1957, denying appellant’s motion to open his default, and from so much of an order dated February 6, 1958 as on reargument adhered to the original decision. Order dated February 6, 1958, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated November 21, 1957 dismissed, without costs (Edell v. Edell, 279 App. Div. 657). Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.